 

United States District Court F ITED

For the Western District of Texas SEP 18 2019

Austin Division
CLERK, U.S. DISTRIQ4 COURT

United States of America, § See DISTRIQW(QF TEXAS

§ DEPUTY CLERK
v. 8

§ Case Number: 1 : 19 -m) -573
Alfredo DeJesus §
Aka: Carlos Alfredo DeJesus, Alfredo §
Carlos, Carlos DeJesus Ramiro Larso- §
Carlos & Carlos G Perez

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about May 21, 2019, in the county of Travis, in the Western District of Texas, the defendant,
Alfredo DeJesus, violated Title 8, United States Code section 1326.

This criminal complaint is based upon the following facts:

On or about May 21, 2019, the defendant, an alien, was found in the Travis County jail, Austin, Texas, with in
the Western District of Texas. A deportation officer lodged a detainer after interviewing the defendant and
subsequent queries identified the defendant as a previously removed alien.

Investigation and records of the Immigration and Customs Enforcement establish that the defendant is an alien
who was previously removed from the United States to Mexico on or about November 9, 2012, and that he
unlawfully and illegally reentered the United States without having obtained permission from the Attorney
General of the United States or the Secretary for Homeland Security to reapply for admission.

cr at ff, iy

‘Signature“of Zomplainant (E. Mathis)
Deportation Officer
Immigration and Customs Enforcement

 

Submitted and sworn to electronically and signed by me
pursuant to Fed. R, Crim P. 4.1 and 4(d)

September 18, 2019 Austin, Texas
at
Date City and State

 

 

Susan Hightower
United States Magistrate Judge

  

 

 

Name & Title of Judicial Officer Signature of JuétciayOfficer
